ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
GSC Construction, Inc.                         ) ASBCA No. 62530
                                               )
Under Contract No. W912HN-10-D-0049            )

APPEARANCE FOR THE APPELLANT:                     Patrick B. Kernan, Esq.
                                                   Reid Law PC
                                                   Denver, CO

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Laura J. Arnett, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 17, 2022



                                               CHRISTOPHER M. MCNULTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62530, Appeal of GSC Construction,
Inc., rendered in conformance with the Board’s Charter.

      Dated: March 17, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals